Citation Nr: 1440437	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  14-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the May 2013 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a 0 percent disability rating, effective June 2011.  The Veteran initiated appeal of the disability rating assigned.  In January 2014, the RO assigned a 10 percent disability rating, effective June 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is no worse than Level II impairment in the right ear and no worse than Level VII in the left ear. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 and Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2011.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                              
The Board acknowledges that the notice was specifically for left ear hearing loss only.  Nevertheless, hearing loss was granted bilaterally. 

Additionally, since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in July 2011), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a VA examination, and reviewed his VBMS and Virtual VA files.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims and electronic files; and the Veteran has not contended otherwise.  The Board finds that the VA examination conducted in this case is adequate. In Martinak v. Nicholson, the U.S. Court of Veterans Appeals (Court) held that with regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the VA examiner stated in the examination report that the Veteran had an impact on the ordinary conditions of his daily life, with confusion due to sounds overlapping.  In light of the fact that the examiner pointed out the functional effect of the Veteran's hearing loss, Martinak is satisfied.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the hearing loss issue on appeal has been met. VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The regulations provide in pertinent part that a zero percent evaluation is provided where hearing in the better ear II, and hearing in the poorer ear is II to IV.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is II and hearing in the poorer is V to XI.  Id.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; or the better ear is IV and the poorer ear is VI to VIII; or the better ear is V and the poorer ears is V to VI.  Id.

Analysis

As will be seen below, an initial rating in excess of 10 percent is not warranted. 

A June 2011 VA audiology consult shows complaints of left ear hearing loss over 10 years.  The Veteran described symptoms as being muffled.  He had difficulty understanding when background noise was present.  A June 2011 addendum showed speech reception threshold (SRT) was 45 dBHL in the right ear and 50 in the left ear.  Word recognition scores were 76 percent in the right ear and 72 percent in the left ear.  The audiologist noted mild sloping to moderately severe sensorineural hearing loss in the right ear; and mild sloping to severe sensorineural hearing loss in the left ear.  Puretone averages were not specified.  

When the Veteran was afforded VA examination in December 2013, he stated that his hearing loss did not impact ordinary conditions much.  There was more confusion than before, and overlapping of noise.  He reported difficulty wearing hearing aids since it sounded like a tin can.  On the authorized audiological evaluation in December 2013, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
65
70
LEFT
55
85
90
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.

The average pure tone hearing loss in the right ear of 64 decibels, with 92 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  See 38 C.F.R. §  4.85, Table VI.  The Veteran was shown to have an average pure tone hearing loss in the left ear of 79 decibels, with 84 percent speech discrimination, which also translates to a Roman numeral designation of III for the left ear.  Id.  Thus, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level III for the left ear equates to a zero percent disability evaluation.  

The Board has noted that for the left ear, all four of the puretone thresholds are 55 decibels or more.  Therefore, under section 4.86, the Roman numeral designation may also be determined by using Table VIa.  Under that table, a puretone average threshold of 79 decibels corresponds with Roman numeral VII.  When applying Table VII, Diagnostic Code 6100, level II for the right ear and level VII for the left ear equates to a 10 percent disability evaluation.  

Based on the foregoing, a rating in excess of 10 percent is not warranted.  The Veteran's hearing loss is no worse than a numeric designation of II in the right ear and VII in the left ear, which corresponded to a 10 percent disability rating under Table VII.  Overall, the Veteran's hearing loss more closely approximates 10 percent rating. 

The Board has also considered the Veteran's notice of disagreement received in June 2013 in which he claimed "Hearing Loss over 25% if not more!"  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  Here, the objective examination is more probative of the severity of the Veteran's hearing impairment.  Since the audiometric evidence clearly shows that he has not experienced a level of bilateral hearing loss greater than 10 percent at any time during the period under appeal, an increased rating is not warranted.

On his substantive appeal received in February 2014, the Veteran asserted that his court martial documents should be considered.  However, those documents fall outside the period under consideration for his increased rating claim.

After examining all the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's bilateral hearing loss is not appropriate.  Overall, the weight of the evidence is against assigning a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b).  

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating." See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that none of the evidence demonstrates that his hearing disability has ever been more disabling since the time that he filed the underlying claim for service connection.  No ratable test result supports the assignment of a rating in excess of the currently assigned evaluation. Nor do those results demonstrate the presence of an "exceptional" pattern of hearing impairment, as defined in 38 C.F.R. § 4.86.  The preponderance of the evidence is against the assignment of an initial compensable rating under the Schedule, and a "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability. 38 C.F.R. § 3.321(b)(1) (2011).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reported symptoms, consisting of difficulty with auditory acuity and decreased speech discrimination, are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


